DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
In the REMARKS filed on 06 JULY 2021, Applicant has amended the claim to further define the insect control device to analyze a biochemical substance, not just generically a substance of an insect. 
Current pending claims are Claims 1-20.  Claims 17-20 are withdrawn from consideration as a non-elected invention.  Current pending claims are Claims 1-16 and are reconsidered on the merits below. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 06 JULY 2021, with respect to the objection to the drawings, the claim objection, the 112(b) rejections, and the art rejections have been fully considered and are persuasive.  The objection to the drawings, the claim objection, the 112(b) rejections, and the art rejections has been withdrawn. 
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 7 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GARDNER, US Publication No. 2003/0184442 A1, and further in view of MOYER, US Patent 6,255,652 B1.
Applicant’s invention is drawn towards a device, an insect control device. 
Regarding Claim 1, the reference GARDNER discloses an insect control device, abstract, [0007, 0021], Figure 1, comprising: one or more sensors, Figure 1, sensor 12, [0033, 0034], configured to (i) analyze a substance received by the insect control device, [0034], and (ii) generate a sensor signal in response to analysis of the substance, [0034]; a controller electrically coupled to the one or more sensors, Figure 1, local PC 16 over communication block 14/transmission 22, [0035], wherein the controller is configured to (i) receive the sensor signal, [0034, 0035], (ii) determine if the substance is indicative of presence of one or more insects, [0034], and (iii) provide an indication of the presence of one or more insects to a remote location to monitor the presence of one or more insects from the remote location, [0035-0042]; and a power source electrically coupled to the controller and configured to provide power to the one or more sensors and the controller, [0039], Figure 5A/B, 802.
The GARDNER reference discloses the claimed invention, but is silent in regards to wherein the substance detected is a biochemical substance. 
The MOYER reference discloses insect control device, abstract, apparatus for detecting insect infestation, Figure 1-3B, comprising: one or more sensors, Figure 1-3B, infrared analyzer 5, Column 4-5, configured to (i) analyze a biochemical substance received by the insect control device, Column 4 line 30-Column 5 line 26, carbon dioxide, and (ii) generate a sensor signal in response to analysis of the substance, Column 4 line 50-63, visual and audible alarms; a controller electrically coupled to the one or more sensors, Figure 1-3B, Column 5 line 10-18, detector module on infrared analyzer, wherein the controller is configured to (i) receive the sensor signal, (ii) determine if the substance is indicative of presence of biochemistry of one or more insects, and (iii) provide an indication of the presence of the biochemistry of one or more insects, Column 4 line 30-Column 6 line 7, to monitor the presence of the biochemistry of one or more insects from 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the invention of GARDNER to include the sensors in MOYER to detect biochemical substance indicative of an insect such as carbon dioxide or other gases such as methane, carbon monoxide and the like to help detect or localize sources responsible for production of those gases, Column 4 line 64-Colum 5 line 6.  
Additional Disclosures Included  by the combination are: Claim 2: wherein the insect control device of claim 1, wherein to provide the indication to the remote location comprises to relay the indication via a communication pathway to a remote computing device at the remote location, [0035, 0039-0042], Figure 1, transmission 22, MOYER, Column 5 line 63-Column 6 line 4.; Claim 3: wherein the insect control device of claim 2, wherein the communication pathway comprises a wired or wireless communication pathway, [0035, 0039], Figure 1, transmission 22, MOYER Figure 1-2.; Claim 4: wherein the insect control device of claim 2, wherein the communication pathway comprises a computer network, [0035, 0039], Figure 1, MOYER, Column 5 line 63-Column 6 line 6.; Claim 7: wherein the insect control device of claim 1, further comprising an extermination module that is electrically coupled to the controller, wherein the extermination module is configured to exterminate one or more insects in response to a determination by the controller that the substance is indicative of the presence of the biochemistry of one or more insects, [0033, 0034], electrocution style trap.; Claim 12: wherein the insect control device of claim 11, wherein the communication pathway comprises a wired or wireless communication pathway, [0035, 0039], MOYER, Column 5 line 63-Column 6 line 6, Figure 1 and 2.; and Claim 13: wherein the insect control device of claim 11, wherein the communication .
Claims 1, 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over STUDER, US Publication No. 2004/0200129 A1, and further in view of MOYER, US Patent 6,255,652 B1. 
Regarding Claim 1 and 5
The STRUDER reference discloses the claimed invention, but is silent in regards to wherein the substance detected is a biochemical substance. 
The MOYER reference discloses insect control device, abstract, apparatus for detecting insect infestation, Figure 1-3B, comprising: one or more sensors, Figure 1-3B, infrared analyzer 5, Column 4-5, configured to (i) analyze a biochemical substance received by the insect control device, Column 4 line 30-Column 5 line 26, carbon dioxide, and (ii) generate a sensor signal in response to analysis of the substance, Column 4 line 50-63, visual and audible alarms; a controller electrically coupled to the one or more sensors, Figure 1-3B, Column 5 line 10-18, detector module on infrared analyzer, wherein the controller is configured to (i) receive the sensor signal, (ii) determine if the substance is indicative of presence of biochemistry of one or more insects, and (iii) provide an indication of the presence of the biochemistry of one or more insects, Column 4 line 30-Column 6 line 7, to monitor the presence of the biochemistry of one or more insects from the location; and a power source electrically coupled to the controller and configured to provide power to the one or more sensors and the controller, Column 4 line 42-50.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the invention of STRUDER to include the sensors in MOYER to detect biochemical substance indicative of an insect such as carbon dioxide or other gases such as methane, carbon monoxide and the like to help detect or localize sources responsible for production of those gases, Column 4 line 64-Colum 5 line 6.  
Additional Disclosure Included is: Claim 6: wherein the Claim 6: wherein the insect control device of claim 5, wherein the housing member includes a handle structured for engagement by a hand of a user, [0005], Figure 1, insect traps known in the art be affixed to wall, .
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GARDNER, US Publication No. 2003/0184442 A1, in view of MOYER, US Patent 6,255,652 B1, and further in view of KR 10-2004-13761 (US Publication No. 2007/0169401) to CHYUN.
The English translation of the KR document mentioned above is the same as US Publication No. 2007/0169401 to CHYUN and has been used for the basis of the rejection below.
Regarding Claim 8, the GARDNER and MOYER references disclose the claimed invention, but is silent in regards to wherein the extermination module includes a reservoir configured to hold insecticide configured to exterminate one or more insects, and wherein the extermination module includes an applicator tip configured to deliver the insecticide to the one or more insects.
CHYUN discloses an insect control device, Figure 1 and 2, abstract, comprising: a housing member including an exterior wall, Figure 1, exterior of Item 100, the housing member defining an internal chamber, Figure 5, interior cross section seen in Figure 5, and a sensing arrangement positioned in the internal chamber of the housing member, Figure 5 arrangement seen in cross section, the sensing arrangement including: one or more sensors configured to analyze a substance received by the sensing arrangement and generate a sensor signal, Figure 5, Item 370, a controller electrically connected to the one or more sensors and configured to receive the sensor signal, Figure 5 and 6, Item 400, [0051], the controller is further configured to determine if the substance is indicative of the presence of one or more insects, and a power source electrically connected to the controller and configured to provide power to the one or more sensors and the controller, [0046-0047, 0055], processing the detected signals; an extermination module positioned in the internal 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the GARDNER reference with the extermination module taught by CHYUN to have an application of insecticide in a desired amount or concentration to exterminate the insects of interest.  
Claims 9-11 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GARDNER, US Publication No. 203/0184442 A1, in view of STUDER, US Publication No. 2004/0200129 A1, and further in view of in view of MOYER, US Patent 6,255,652 B1. 
Applicant’s invention is drawn towards a device, an insect control device. 
Regarding Claim 9, the reference GARDNER discloses an insect control device, abstract, [0007, 0021], Figure 1, comprising: a housing member, Figure 1, sensor 12, one or more sensors positioned in the housing member, Figure 1, sensor 12 inside device 11, [0033], and configured to (i) analyze a substance received the insect control device, [0034], and (ii) generate a sensor signal in response to analysis of the substance, [0034]; and a controller electrically coupled to the one or more sensors, Figure 1, local PC 16 over communication block 14/transmission 22, [0035], wherein the controller is configured to (i) receive the sensor signal, [0034, 0035], (ii) determine if 
The GARDNER reference discloses the claimed invention, but is silent in regards to wherein the insect control device is of a plug-in form.  
The STRUDER reference discloses an insect control device, abstract, [0007, 0021], Figure 1, trap 10, comprising: a housing member, [0020], Figure 1 and 2, housing 15, of a plug-in form with a plug member being structured to engage an electric socket, Figure 4, [0005, 0026], and define a cantilever to support the housing member such that a space is positioned between the electric socket and a portion of the housing member extending transversely to the plug member when the plug member is engaged in the electric socket, Figure 2 and 4, in Figure 4, underside of where rear surface 13; there is a space provided. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the GARDNER reference so that it is in plug in form so that device has a source of constant power without use of batteries and risk of running low of battery and making the device ineffective. 
The STRUDER reference discloses the claimed invention, but is silent in regards to wherein the substance detected is a biochemical substance. 
The MOYER reference discloses insect control device, abstract, apparatus for detecting insect infestation, Figure 1-3B, comprising: one or more sensors, Figure 1-3B, infrared analyzer 50, Column 4-5, positioned in a housing member, Figure 1-3B, and configured to (i) analyze a 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the invention of GARDNER in view of STRUDER to include the sensors in MOYER to detect biochemical substance indicative of an insect such as carbon dioxide or other gases such as methane, carbon monoxide and the like to help detect or localize sources responsible for production of those gases, Column 4 line 64-Colum 5 line 6.  
Additional Disclosures Included are: Claim 10: wherein the insect control device of claim 9, wherein the plug member is further structured to provide electrical power to the one or more sensors and the controller, STRUDER, [0026, 0027], Figure 6.; Claim 11: wherein the insect control device of claim 1, wherein to provide the indication to the remote location comprises to relay the indication via a communication pathway to a remote computing device at the remote location, [0035, 0039], MOYER, GARDNER Column 5 line 63-Column 6 line 6.;  Claim 14: wherein the insect control device of claim 9, further comprising an attractant source configured to attract the one or more insects, wherein the attractant source is positioned in the housing member, Claim 15: wherein the insect control device of claim 14, wherein the housing member includes an internal chamber and a dividing member separating the internal chamber into a first portion and a second portion, wherein the attractant source is positioned in the first portion and wherein the dividing member is structured to facilitate passage of an attractant from the attractant source to the second portion from the first portion, STRUDER, Figure 1  and 2, inside of housing 15 is internal chamber, first portion is where the light insect attractant 20 is located, second portion is space between housing and light 20, portions are divided by actual light structure.; and Claim 16: wherein the insect control device of claim 9, further comprising an extermination module that is electrically coupled to the controller, GARDNER, [0033, 0034], electrocution style trap, wherein the extermination module is positioned in the housing member, GARDNER, [0033, 0034], electrocution style trap, STRUDER, Figure 6, insect neutralizer, [0029-0031], and wherein the extermination module is configured to exterminate one or more insects in response to a determination by the controller that the substance is indicative of the presence of the biochemistry of one or more insects, GARDNER, [0033, 0034], electrocution style trap, STRUDER, Figure 6, insect neutralizer, [0029-0031].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797